﻿Sir, allow me to congratulate you sincerely on your unanimous election to the high post of President of the General Assembly at its thirty-ninth session. It is our confident hope that your vast experience in the diplomatic service and in United Nations activities will surely contribute to the success of the work of the present session to the benefit of peace, security and the progress of nations.
110.	The Mongolian delegation warmly congratulates Brunei Darussalam on its admission to the membership of this world body.
111.	The United Nations, which came into being in the aftermath of the most devastating war in history, has declared as its main objective "to save succeeding generations from the scourge of war". Today, this vital task of ensuring the peaceful advancement of mankind has assumed particular urgency. Effective measures are needed to safeguard the right of peoples to peace and the right of States to security.
112.	The extremely grave situation prevailing in the world is characterized by the mounting threat of a nuclear war. The most aggressive imperialist circles, and primarily the United States Administration, have taken a course of confrontation vis-à-vis real socialism and are bent on mounting an open offensive against the forces of national and social liberation.
113.	Washington seeks to achieve military superiority over the socialist world. The deployment of United States first strike nuclear weapons in some countries of Western Europe constitutes a dangerous step towards material preparation for a war against the socialist countries. Similar measures are being taken in Asia, especially in the northeast, in the immediate vicinity of the frontiers of the socialist community. In the Pentagon, the "Star Wars" scenarios are translated into practical policy, and measures to implement the notorious concept of "protracted nuclear war" are being developed.
114.	All this is followed by actions aimed at undermining the foundations of the post war settlement and disrupting the agreements on limiting the arms race and on disarmament.
115.	In its attack on peace, national independence and the social progress of peoples, the United States nurtures and exploits the forces of militarism, revanchism, zionism and racism everywhere. State terrorism and brute force go hand in hand with direct armed aggression. The independence of Grenada has been crushed only because the people of that small country wish to have a social order that is not to Washington's liking. For the same reason, the United States Administration thinks nothing of resorting to gross interference in the internal affairs of the Republic of Nicaragua, or of committing open aggression against it. It was with strong condemnation that the world community learned about the latest preparations for an armed attack against that country, made in total disregard of the constructive attitude of the Sandinist Government and the peace efforts of the Contadora Group.
116.	Threats, blackmail and subversion against the Republic of Cuba persist, and attempts are being made to destabilize its socialist order. Imperialist forces, in collusion with the racist regime of Pretoria, step up their intrigues against the independence and territorial integrity of the People's Republic of Angola, the People's Republic of Mozambique and other frontline States in Africa. All this clearly testifies to the timeliness of the proposal submitted by the Soviet Union for the inclusion in the agenda of the present session of an item entitled "Inadmissibility of the policy of State terrorism and any actions by States aimed at undermining the socio-political system in other sovereign States" . The General Assembly is duty-bound to pronounce itself resolutely in favour of the cessation of the policy of State terrorism as a method of dealing with other countries and peoples. 
117.	The Government of the Mongolian People's Republic proceeds from the premise that, however complex the international situation may be, it is possible to prevent war through concerted action on the part of the peace-loving forces.
118.	Mr. Jambyn Batmunkh, General Secretary of the Central Committee of the Mongolian People's Revolutionary Party and Chairman of the Presidium of the Khural of the Mongolian People's Republic, has stated that:
"The constructive initiatives and the concerted foreign policy activities of the Soviet Union and other socialist countries inspire in the peoples the confidence that peace can be safeguarded. The guarantee of this is the further strengthening of the economic and defence potential of the socialist community and the consolidation in every way of efforts of all the peace-loving forces."
119.	The ranks of the forces fighting for peace are becoming ever wider. The overwhelming majority of States throughout the world, among them the nonaligned countries, are actively in favour of relaxing international tension and against the use of coercion in interstate relations. The mass anti-war and anti-nuclear movement continues to grow in scope and to intensify in different parts of the world. It is important that realistic statesmen and political leaders in the Western countries are increasingly speaking out against preparations for war.
120.	Constructive measures for overcoming the dangerous situation in the world have been proposed in the Political Declaration adopted by the Political Consultative Committee of the States Parties to the Warsaw Treaty at Prague on 5 January 1983, and in the Declaration adopted at the high level Economic Conference of the States members of the Council for Mutual Economic Assistance, held in Moscow from 12 to 14 June 1984.
121.	These documents contain a whole set of measures for the prevention of a nuclear catastrophe and for the reduction and ultimate liquidation of nuclear weapons. Proposals have also been made with a view to creating favourable conditions for the adoption of such measures and for the promotion of confidence among States. Of special importance is the proposal for the renunciation of first use of nuclear weapons by all the nuclear Powers that have not yet done so. As urgent as ever is the proposal for the conclusion of a treaty on the mutual non-use of military force and the maintenance of peaceful relations between the States Parties to the Warsaw Treaty and the States Parties to the North Atlantic Treaty Organization [NATO]. The Moscow Declaration of the States Members of the Council for Mutual Economic Assistance places special emphasis on the importance of maintaining military and political parity at a progressively lower level and of pursuing constructive negotiations on the limitation of the arms race and on disarmament, on the basis of strict observance of the principle of equality and equal security.
122.	Implementation of the proposal for a quantitative and qualitative freeze on the nuclear weapon arsenals of all nuclear States would constitute an important step in that direction. In this connection, the Mongolian People's Republic has expressed its support for the Joint Declaration of Heads of State and Government of Argentina, Greece, India, Mexico, Sweden and the United Republic of Tanzania, in which they appealed to the nuclear Powers to begin limiting and reducing nuclear weapons.
123.	The Soviet United States talks on the limitation and reduction of strategic weapons are of extreme importance for lessening the danger of a nuclear war. The United States should withdraw the first strike nuclear missiles deployed in some Western European countries so that the negotiations on this vitally important issue may be resumed.
124.	The relations between the nuclear Powers play a particularly important role in improving the international climate. The Government of the Mongolian People's Republic supports the Soviet proposal that an agreement be reached on joint recognition of concrete norms in the relations between the nuclear States and on measures to make them binding. We consider it necessary for this timely proposal to be embodied in the resolutions of the present session of the General Assembly.
125.	The proposal on the "Use of outer space exclusively for peaceful purposes for the benefit of mankind" made by Mr. Andrei A. Gromyko, Minister for Foreign Affairs of the Soviet Union, for discussion at the current session of the General Assembly, is designed to prohibit, once and for all, the use of force in outer space and to safeguard mankind against the use of means of mass destruction from outer space. Early agreement on the prevention of the militarization of this vitally important area would open the way for joint efforts by States to use outer space for peaceful purposes. My delegation expresses its hope that the General Assembly will call upon all States with a large potential of space technology, primarily the United States and the Soviet Union, to open negotiations on this question without delay.
126.	The situation in Asia has become increasingly complex and tense. The United States has taken to turning many parts of the continent into launching grounds for nuclear missile forces. Particular danger lies in the fact that, with the participation of its Asian accomplices, Washington has begun to establish a new base for a nuclear missile first strike directed against the socialist countries and other peace-loving States of the continent.
127.	Intensified efforts have been made to create new military and political groupings and alliances. The Washington Tokyo Seoul triangle is conceived of as the crux of these projected formations.
128.	Overt military and revanchist tendencies are making themselves felt once again in that part of the world, especially in Japan, which is being integrated more and more into the NATO bloc. Today, some tend to forget the lessons of history. Those lessons are most instructive. This is evidenced, for example, by the events that took place 45 years ago on the very eve of the Second World War. In 1939 Japanese militarism met with a powerful rebuff when it violated the independence and territorial integrity of our country with a view to carrying out its plan to create a pan Asian empire of Japan. Frustration of the adventurist designs of the Japanese militarists by the combined operation of the Soviet and Mongolian armed forces in the region of the Khalkhyn Gol river dealt a hard blow to the aggressive strategic schemes of the forces of fascism and reaction.
129.	The existing hotbeds of tension and conflict are being further exacerbated while new ones are being created on the continent. The so-called parallel actions of the imperialist and hegemonist forces often contribute to such developments,
130.	A tense situation continues to exist in Southeast Asia as a result of the intrigues of those circles, which are not willing to accept the new realities in that region. The situation is further aggravated by armed inroads by China on the sovereignty and territorial integrity of the Socialist Republic of Viet Nam, by the hostile actions of Thailand against the popular order in Kampuchea and by its recent open armed aggression against the Lao People's Democratic Republic, which resulted in the occupation of a part of its territory.
131.	The Mongolian People's Republic fully supports the stand of the Lao People's Democratic Republic, set forth in the statement of its Ministry for Foreign Affairs issued on 13 June 1984, as well as in the White Book of the Government of the Lao People's Democratic Republic published last month. The crux of the matter and its root causes were exposed with great lucidity in the statement of Mr. Phoun Sipra-seuth, Deputy Prime Minister and Minister for Foreign Affairs of the Lao People's Democratic Republic, here in the General Assembly last week .
132.	We continue to hold the view that the problems of Southeast Asia can and must be resolved by the States of the region through constructive dialogue without any outside interference. The Government of the Mongolian People's Republic consistently supports the proposals of Viet Nam, Laos and Kampuchea for turning Southeast Asia into a zone of peace, stability and good neighbourliness. It resolutely opposes any attempt to use the United Nations as a cover-up for interference in the internal affairs of the People's Republic of Kampuchea and stands for the speedy granting to that country of its legitimate seat in this world Organization.
133.	We believe that, in the light of the present tense situation in the Far East, the proposals of the Democratic People's Republic of Korea on the immediate withdrawal of United States troops and of nuclear weapons from the south of Korea and on easing tensions in the Korean peninsula and around it assume greater relevance. My Government continues to support the struggle of the Korean people for the peaceful and democratic reunification of their country, without outside interference.
134.	The interests of the Afghan people and those of peace in Asia call for resolute action to defeat efforts to escalate the undeclared war against the Democratic Republic of Afghanistan. The constructive proposals of the Government of the Democratic Republic of Afghanistan pave the way for a political settlement of the situation around Afghanistan created by the hostile acts of imperialist forces and their accomplices. Once again we express our hope that the dialogue between the representatives of Afghanistan and Pakistan through the good offices of the representative of the Secretary General will yield positive results.
135.	The Mongolian People's Republic resolutely condemns the expansionist acts of Israel and the increasing interference by the United States in the Middle East. It continues to believe that the settlement of the Middle East problem should be achieved on the basis of respect for the inalienable right of the Palestinian people to create its own independent State and the withdrawal of Israeli troops from all the Arab territories occupied since 1967. My Government is in favour of convening an international conference with the participation of all parties concerned, including the PLO, on an equal footing. It stresses the importance of the proposals put forward by the Soviet Government on 30 July of this year for the achievement of a comprehensive, just and lasting settlement in the Middle East.
136.	We advocate an early cessation of the fratricidal war between Iran and Iraq. This conflict, marked by a further dangerous escalation, only plays into the hands of the imperialist forces that are seeking to advance their selfish interests in that region, and in the Persian Gulf in particular.
137.	The Mongolian People's Republic favours a peaceful and just settlement of the Cyprus problem in accordance with the United Nations resolutions on the subject, Such a settlement calls, first and foremost, for the withdrawal of all foreign troops from Cyprus and the elimination of foreign military bases on its territory. We express our support for the good offices of the Secretary General in this regard.
138.	My Government consistently supports the efforts of the littoral States for the establishment of a zone of peace in the Indian Ocean and is in favour of speedy implementation of the 1971 Declaration of the Indian Ocean as a Zone of Peace. It is, in our view, important that at its current session the General Assembly should clearly express itself in favour of convening an international conference on that subject in the first half of 1985. The Mongolian delegation welcomes the initiative of the Heads of Government of South Pacific States concerning the creation of a nuclear free zone m that region.
139.	The Government of the Mongolian People's Republic shares the view of the overwhelming majority of the world community that in the nuclear age there is no reasonable alternative to constructive negotiations and the peaceful coexistence of States.
140.	It was precisely this stand that prompted the proposal put forward by the Mongolian People's Republic in May 1981 that a convention be concluded on mutual nonaggression and non-use of force in relations between the States of Asia and the Pacific. Its purpose is to establish the principle of the non-use of force in interstate relations in the region, thus laying down constructive dialogue and peaceful negotiations—that is, the principles of friendly cooperation—as a basis for these relations.
141.	in this context, I should like to emphasize the importance of implementing the Soviet proposal on the elaboration of confidence-building measures in the Far East and on the development of good neighbourly relations between the States of the region. The Government of the Mongolian People's Republic supports the efforts made by the Soviet Union to normalize interstate relations with China as well as with Japan.
142.	The strengthening of peace and international security is intrinsically linked with the complete elimination of the vestiges of colonialism and with the eradication of racism and apartheid.
143.	My delegation, as always, strongly condemns the inhuman policy of apartheid. The Mongolian people lends its support to the struggle for national and social liberation which the people of South Africa is waging under the leadership of the African National Congress of South Africa against the racist regime.
144.	The Mongolian People's Republic continues to support the people of Namibia, which, under the leadership of SWAPO, is fighting for its freedom and independence. It condemns the manoeuvres of imperialist and racist forces designed to perpetuate the colonial regime in Namibia and joins the world community in demanding the immediate granting of independence to Namibia on the basis of the well-known United Nations resolutions.
145.	We support the granting of independence to the so-called small Territories, in particular Micronesia, and oppose the use of those Territories as springboards for military preparations.
146.	The colonial policy of the leading capitalist countries is now implemented to a great extent in the sphere of economic relations with the developing countries. The terms "economic colonialism" and "financial colonialism" are frequently used now, and not without reason.
147.	The Mongolian People's Republic consistently supports the just struggle of the developing countries for the democratization of international economic relations on the basis of equality and equity. My delegation shares the view that the principles laid down in the Charter of Economic Rights and Duties of States and in the Declaration and the Programme of Action on the Establishment of a New International Economic Order have assumed ever greater importance today. We continue to lend our support to the initiatives of the developing countries for the launching of global negotiations on international economic cooperation for development.
148.	Next year, the world community will celebrate the fortieth anniversary of the great victory over the forces of fascism and militarism. In that victory, a decisive role was played by the Soviet Union, which had borne the brunt of the Second World War. An important outcome of that victory on a world scale was the creation of the United Nations. The Organization has become a symbol of the aspirations of the peoples of the world and of their resolve never to allow war again. We presume that the world community will use the commemoration of the fortieth anniversary of the Organization in 1985 as an occasion for enhancing its efforts for the realization of its central task—the elimination of the threat of a new world war.
149.	In the questions of war and peace, no sober minded person can or should be an unbiased observer. Ensuring world peace has indeed become the concern of all mankind. To achieve that goal, the peoples of the world are destined to play an active role and fulfil a very noble mission. In this connection, I should like to refer to a pertinent remark by the Secretary General to the effect that without the understanding and support of the peoples of the world, Governments would not succeed in realizing the noble aims of peace, justice and prosperity for all.
150.	The peoples have a sacred right to peace, that is, the right to the protection of international peace. Ensuring universal recognition of this sacred right by formulating and proclaiming it in a special document of the Organization would, in our view, serve the interests of the common cause of upholding peace. Guided by those considerations, the Government of the Mongolian People's Republic has proposed for consideration by the General Assembly at its present session an item entitled "Right of peoples to peace" and has submitted a draft declaration on the subject.
151.	We propose that all States Members of the United Nations solemnly reaffirm that the right of peoples to peace is inalienable and legitimate. Safeguarding that right and cooperating in its implementation should be declared to be a fundamental obligation of each and every State. We consider it important for the General Assembly to call upon all States to provide a legal and material guarantee of this right. That would include, for instance, the adoption by States which have not yet done so of legislative acts on the safeguarding of peace, on protection of the right of citizens to advocate peace and oppose the danger of war.
152.	As material guarantee, practical steps should be taken to facilitate the proscription of the use of force in international relations, the solution of international disputes by peaceful means and the strengthening of confidence among States. To ensure the right of peoples to peace is tantamount to defending the right of States to security. This calls for active participation on the part of every State in efforts to undertake practical measures for the cessation of the arms race and the achievement of disarmament goals. Nuclear weapon States must be required to pursue policies directed towards the elimination of the threat of a nuclear catastrophe and to be guided in their mutual relations by standards conducive to the attainment of this goal.
153.	We deem it important for the General Assembly to appeal to all States and international organizations to facilitate, in every possible way, the exercise of this fundamental right of peoples through the adoption of other appropriate measures, at both the national and the international levels.
154.	The adoption by the General Assembly of a declaration on the basis of the proposed draft would, in our view, represent an important political action on the part of the United Nations, aimed at mobilizing and intensifying the efforts of the world community to eliminate the threat of a nuclear war. The adoption of such a document would also represent a significant step in combining United Nations efforts for maintaining international peace with the struggle of the world community against the threat of nuclear war and in favour of global security.
155.	In conclusion, I should like to say a few words about my country. This year is of special importance to our people. The sixtieth anniversary of the proclamation of Mongolia as a People's Republic will be solemnly commemorated this coming November.
156.	This act marked the beginning of an historic stage of carrying out far-reaching social and economic transformations in the country. During the short period that has elapsed since then, Mongolia has been turned into a dynamically developing socialist State with a thriving economy and with a steady improvement in the wellbeing of its people. Our country is now successfully implementing the great tasks of completing the construction of a socialist society and is facing the future with optimism.
157.	The Mongolian People's Republic has become a component part of the community of socialist States. It consistently pursues a policy of peace and friendship among nations. My Government devotes considerable effort to enhancing the effectiveness of the activities of the United Nations aimed at realizing the main purposes of its Charter. My delegation will be guided by this aspiration of its Government at this session of the General Assembly as well.
